Citation Nr: 1209733	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-19 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss, and to include as due to in-service herbicide exposure and asbestos exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active military service from April 1966 to January 1970.  This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2011, the Veteran was afforded his requested videoconference Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript has been associated with the claims file.

In June 2008, VA received the Veteran's Substantive Appeal (on VA Form 9) concerning the denial of his claim for service connection for bilateral hearing loss.  However, a subsequent rating decision dated in January 2010 granted that claim.  The RO assigned an initial noncompensable (0-percent) disability rating for the bilateral hearing loss, effective June 1, 2007, the date of the Veteran's service connection claim.  To date, the Veteran has not appealed either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning downstream issues, such as the compensation level assigned for the disability and the effective date).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, tinnitus is etiologically related to his active military service.





CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to Veteran's claim, because it is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

The Veteran contends that his tinnitus is related to his in-service exposure to acoustic trauma.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may be granted where a disability is proximately due to or the result of a service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making its determination, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Regarding a current disability, a December 2009 VA examination, a September 2007 VA examination, and a November 2007 private outpatient treatment record all indicated a diagnosis of tinnitus.  Accordingly, the Board finds that there is a current disability.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.

In regard to an in-service incurrence, the Board finds that the Veteran incurred in-service noise exposure.  The Veteran's military induction examination, military separation examination, as well as his service treatment records (STRs), are negative for any complaints of, treatment for, or a diagnosis of tinnitus.  At his April 2011 Board hearing, the Veteran testified that he was exposed to excessive noise while onboard the U.S.S. Enterprise in the United States Navy.  The Veteran testified that his bunk was stationed next to several arresting carriers.  On more than 100 occasions during his active military service, these arresting carriers would operate and provide excessive noise to the Veteran's bunk.  The Veteran observed that the service members operating the arresting carriers were provided hearing protection; however, the Veteran, in the next-door bunk, was not provided any hearing protection.  During these times, the Veteran reported sleeping with his pillow over his head.  He testified that he began noticing hearing problems, including ringing in his ears, shortly after his military discharge.  The Veteran's service personnel records document that the Veteran was a member of the United States Navy and was stationed aboard the U.S.S. Enterprise.  

The Board finds this description of the circumstances of his service both competent and credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Additionally, the Board notes that tinnitus is subjective and the kind of disorder that lay evidence is competent to describe, to include the date of onset.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Regarding whether any tinnitus that was noticed by the Veteran shortly after service discharge is related to his in-service noise exposure, in a November 2007 statement, the Veteran's spouse reported that she began noticing hearing problems in the Veteran in 1972 or 1973.

In September 2007, the Veteran was afforded a VA audiological examination.  At the examination, the Veteran reported that he had experienced tinnitus for several years, but could not recall the circumstances of its onset.  He described being in the Navy and being exposed to excessive noise while he was aboard the ship.  The Veteran denied any post-service noise exposure, as he was in the field of information management.  Following a review of the claims file and a physical examination of the Veteran, the examiner opined that the Veteran's tinnitus is "not at least as likely as not related to military noise exposure."  The examiner based this opinion on the Veteran's enlistment and separation examinations, both of which were normal.

A November 2007 private etiological opinion is also of record.  The examiner noted constant tinnitus and bilateral hearing loss and then opined that, "Hearing loss and complaints are consistent with noise-induced hearing loss" (emphasis added).  This opinion suggests that the Veteran's tinnitus complaints are consistent with his in-service noise exposure.  

In December 2009, the Veteran was afforded another VA audiological examination.  The Veteran reported noise exposure from arresting gear while serving on an aircraft carrier in the Navy.  The Veteran denied any post-service noise exposure.  The Veteran did not know when his tinnitus began, but he reported that it was after his military service.  Following a review of the claims file and a physical examination of the Veteran, the examiner determined that the Veteran's tinnitus "is less likely as not caused by or a result of military noise exposure."  The examiner's rationale was that, according to the Veteran, his tinnitus did not occur during his active military service and instead began after his military service.  However, at this same examination, the VA examiner also determined that the Veteran's bilateral hearing loss is due to his in-service noise exposure.  At the Board hearing, the Veteran testified that he was referring to one to two years after his military service ended when the examiner asked him the question.

Resolving all doubt in favor of the Veteran, the Board finds that the evidence demonstrates a relationship of current tinnitus to in-service noise exposure.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  Here, the two VA examinations are competent and credible, but are not entitled to significant weight as they both ignore the principle that service connection may be granted for a disorder that is not noted at service discharge.  See 38 C.F.R. § 3.303(d).  Likewise, the private medical opinion is competent and credible, but is not entitled to significant weight as it does not provide a detailed supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Thus, there is a balance of less than significantly probative evidence regarding a relationship to service.  Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for tinnitus.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


